IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,127-02


                           EX PARTE JAIME ZUBIA, JR., Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 78272-168-2 IN THE 168TH DISTRICT COURT
                             FROM EL PASO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

injury to a child and sentenced to imprisonment for seventy-five years. The Eighth Court of Appeals

affirmed his conviction. Zubia v. State, No. 08-96-00096-CR (Tex. App– El Paso March 19, 1998).

        On June 18, 2014, an order designating issues was signed by the trial court which noted, “the

Clerk of the Court is ORDERED NOT to transmit at this time any other documents in the above-

styled case to the Court of Criminal Appeals until further ordered by this Court.” The application
was received by this Court two days later.

       On July 23, 2014, this Court entered an order remanding this writ application back to the trial

court, noting the record appeared to have been forwarded prematurely.

       On July 25, 2014, the State filed a motion to reconsider this Court’s order, stating that the

Court’s order designating issues was untimely and was vacated by the trial court on July 6, 2014.

This Court has no record of any order vacating the trial court’s order designating issues.

       However, it is now clear from the record that the order designating issues was untimely

signed. We now withdraw the order dated July 23, 2014, and remand this application to the 168th

District Court of El Paso County to allow the trial judge to complete an evidentiary investigation,

obtain affidavits, and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: August 20, 2014

Do not publish